Exhibit 10.1

 

NOVATION AGREEMENT

 

NOVATION AGREEMENT dated as of November 27, 2007 (the “Agreement”), by and among
GlobalSantaFe Corporation, a company incorporated under the laws of the Cayman
Islands (the “Transferor”), Transocean Offshore Deepwater Drilling Inc., a
Delaware corporation (the “Transferee”), and «NAME» (“Executive”). Words and
expressions used in this Agreement and not defined shall have the meanings given
to them in the Merger Agreement (as defined herein).

 

The parties hereto agree as follows:

 

1.                                       Effective immediately prior to the
Effective Time, the Transferor agrees to transfer to the Transferee, and the
Transferee agrees to assume, in substitution for the Transferor and as if the
Transferee was named as the original party thereto, all the obligations and
liabilities of the Transferor under the «AGMT» between «Counterparty» and
Executive, «DATE» (the “Severance Agreement”), and Executive agrees and consents
to such transfer and assumption on the terms set forth herein.

 

2.                                       Notwithstanding anything herein to the
contrary, the Transferee acknowledges and agrees that the Merger constitutes a
“change in control” for purposes of the Severance Agreement;

 

3.                                       The execution of this Agreement does
not constitute a waiver or modification of any rights of the Executive under the
Severance Agreement;

 

4.                                       Without in any way limiting the rights
of the Executive under the Severance Agreement, the parties acknowledge and
agree that any future change in control (defined substantially identically to
the change in control definition of the Severance Agreement, substituting
Transferee for the entity with respect to which a change in control is currently
determined)  of Parent (as defined below) shall constitute a change in control
for purposes of the Severance Agreement.

 

5.                                       For purposes of this Agreement, “Merger
Agreement” means that certain Agreement and Plan of Merger, dated as of July 21,
2007, as may be amended from time to time, by and among Transocean Inc., a
company incorporated under the laws of the Cayman Islands (“Parent”), Transferor
and Transocean Worldwide Inc., a company incorporated under the laws of the
Cayman Islands and a wholly owned subsidiary of Parent.

 

6.                                       This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
its rules of conflicts of laws.

 

7.                                       This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all of the
parties hereto.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

GLOBALSANTAFE CORPORATION

 

 

By:

 

 

 

Name:

 

Title:

 

 

TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

«NAME»

 

 

--------------------------------------------------------------------------------